Citation Nr: 0007923	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1957 to June 
1964.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for right ear hearing loss.

This case was remanded to the RO in May 1998 for in order for 
the RO to obtain all pertinent treatment and/or evaluation 
records for hearing loss identified by the veteran.  If any 
medical evidence obtained linked a right ear hearing loss to 
service, the veteran was to be afforded a VA examination.  
The RO complied with the Board's instructions.  


FINDING OF FACT

The claim of entitlement to service connection for a right 
ear hearing loss disability is not supported by competent 
evidence linking current hearing disability in the right ear, 
first documented many years after service, to service, 
including noise exposure. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
ear hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The report of medical examination dated in March 1957, 
completed in connection with the veteran's enlistment in the 
United States Air Force, reflects that the result of 
whispered voice testing was 15/15 in the right ear.  
Audiometric testing was not accomplished at that time.  In 
his accompanying report of medical history, the veteran 
denied any ear problems.  He did report having incurred a 
skull fracture with a concussion at the age of nine; the 
examining physician noted no residuals.  

The veteran's service records reflect that his military 
occupational specialty was aircraft electrical repairman.  
Those records contain two reports of "Hearing Conservation 
Data," dated in August 1960 and September 1961, the results 
of which, in decibels, are set out in the table below.  
Service medical department audiometric readings dated earlier 
than October 31, 1967, as well as VA audiometric test results 
dated prior to June 30, 1966, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  The ISO conversions, where 
applicable, are indicated in parentheses.



Hertz
(Hz)
Right
Ear

Date
500
1000
2000
3000
4000
6000
8/60
5 (20)
-5 (5)
0 (10)
5 (15)
0 (5)
-10 (0)
9/61
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
0 (10)

The data sheet dated in August 1960 includes notation that 
the veteran had been exposed to noise during target practice 
two-to-six days prior to evaluation, for eight-plus hour 
periods, and that he seldom or never used ear protection.  
That data sheet also includes notation that the veteran was 
exposed to noise in the electrical shop where he was assigned 
and that he had had four years of exposure time.  Finally, 
that data sheet includes notation that the veteran had had a 
prior right-sided head injury, resulting in unconsciousness.  
The veteran also reported experiencing right-sided tinnitus 
following noise exposure.  The data sheet dated in 
September 1961 includes notation that the veteran was hit by 
a car in 1949, 
resulting in a head injury and concussion.  At that time the 
veteran was noted to be using hearing protection.


The veteran was examined in April 1964, in connection with 
service discharge.  The examining physician noted that prior 
to service the veteran had fractured his skull, but that 
there were no significant residuals.  Further comments 
include that the veteran's skull fracture was the result of 
an automobile accident and that he had experienced mild-to-
moderate headaches and some occasional vertigo symptoms since 
that time.  Audiometric testing was accomplished, showing 
pure tone thresholds, in decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
RIGHT
-10 (5)
0 (10)
0 (10)
-5 (5)
5 (10)
-5 (5)

No diagnosis pertinent to hearing was offered at that time.  
On the accompanying report of medical history, also dated in 
April 1964, the veteran denied any ear problems.

The veteran first filed a claim for VA benefits based on 
hearing loss in October 1995.  In December 1995, he reported 
for VA examination.  He provided a history of working around 
jet engines and stated that he had used a hearing aid since 
1983.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
55
55
65
75
85

Speech audiometry testing in December 1995 revealed speech 
recognition ability of 56 percent in the right ear.  The 
diagnosis was sensorineural hearing loss.  The examiner 
offered no opinion as to the etiology of such hearing loss.

Private audiometric test results from February 1983 to 
October 1995 were obtained pursuant to the remand.  The 
results have not been interpreted, but pure tone audiometry 
appears to reflect hearing disability in both ears on each 
test.  The reported speech discrimination scores in a reports 
dated in October 1990, shows a hearing loss disability.  In 
the report from Puget Sound Hearing Aid Center, dated in 
November 1992, the impression was significant hearing loss, 
bilaterally.  The recommendation was a hearing aid 
evaluation.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).   

Review of the veteran's service medical records shows that he 
had no right ear hearing loss as defined by Hensley, supra, 
during service.  The highest decibel level in the right ear 
was 20, shown at 500 Hz on an audiogram in August 1960.  Not 
only does Hensley clearly denote decibel levels between zero 
and 20 as normal, with only decibel levels above 20 being 
defined as losses, but, in any case at service discharge the 
veteran's right ear decibel levels were all 10 or less.  

Uninterpreted post-service audiograms appear to first show 
hearing disability in 1983, almost 20 years after service.  
The existing claims file is absent any competent opinion 
relating the post-service right ear hearing loss disability 
to military service.  Neither the VA nor any other examiner 
offered an opinion as to the etiology of the hearing loss.  
Although it has been contended that the December 1995 VA 
examination was inadequate because it did not include an 
opinion as to whether the veteran's current hearing loss had 
its onset in service, VA, in general, is not obligated to 
obtain such an opinion in a case where the claimed disability 
was first shown long after service and there is no competent 
evidence linking it to service, in other words where the 
claim is not well grounded.  The Court has held 

that if the appellant fails to submit a well-grounded claim, 
VA is under no duty to assist in any further development of 
the claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a) (1999).

The issue of whether the veteran's current right ear hearing 
loss disability is related to active service requires 
competent medical evidence.  However, generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  As the veteran is not a medical 
professional, his statements cannot constitute competent 
medical evidence.  There is no medical evidence showing 
hearing loss until many years after service and no medical 
evidence or opinion linking the current hearing disability to 
service.  

Absent competent evidence of a link between an in-service 
injury or disease and the current disability, the claim is 
not well grounded.  As the veteran's claim for service 
connection for a right ear hearing loss disability is not 
well grounded, the doctrine of reasonable doubt has no 
application to his case.  

A question has been raised as to why service connection was 
granted for left ear hearing loss and not for the right ear 
when the facts regarding both ears are similar.  By way of 
explanation, the veteran and representative are advised that 
the service medical records show that the veteran clearly did 
not have hearing loss, much less hearing loss disability, in 
either ear during service or at separation.  Additionally, 
the post-service evidence does not show hearing loss in 
either ear until many years after service, and there is no 
medical evidence or opinion linking hearing loss in either 
ear to service.  Nevertheless, service connection was granted 
for left ear hearing loss, and the correctness of the grant 
is not at issue.  However, as explained above, there is no 
basis for even finding the right ear claim well grounded, 
despite the grant of service connection for left ear hearing 
loss based on similar facts.  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any available 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 126 F.3d 1464 (Fed. Cir. 1997). 

Moreover, the foregoing discussion is sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a right ear hearing loss disability is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

